Amended order unanimously affirmed without costs. Memorandum: Supreme Court properly granted the motion of petitioner seeking summary judgment and directing that respondents exempt petitioner from all ad valorem taxes for tax years 1998 and 1999 with respect to a parcel of vacant land purchased by *1068petitioner. Petitioner is a religious corporation organized as a church under article 10 of the Religious Corporations Law, and the parcel of vacant land is adjacent to petitioner’s existing parcel. Real Property Tax Law § 420-a (3) (a) provides a tax exemption for real property used for religious purposes, including vacant land, where “the construction of * * * buildings or improvements is in progress or is in good faith contemplated” by the religious corporation. Petitioner established its entitlement to a tax exemption under that section as a matter of law and respondents failed to raise a triable issue of fact (see generally, Zuckerman v City of New York, 49 NY2d 557, 562). In support of the motion, petitioner established that the parcel has been used for religious purposes, i.e., as an additional parking area during church services, for outdoor prayer meetings, and as a play area for the children who attend the church. Petitioner further established that it has approved plans for improvements to the land and has begun to implement those plans by removing brush and debris from the parcel, grading the parcel, and removing an advertising sign. Thus, we conclude that petitioner is entitled to the tax exemption it seeks (see, Matter of Yeshivath Shearith Hapletah v Town of Fallsburg, 79 NY2d 244). (Appeal from Amended Order of Supreme Court, Erie County, Whelan, J. — RPTL.) Present— Pine, J. P., Wisner, Scudder, Kehoe and Gorski, JJ.